DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-28 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Steines, etc. (US 20140228860 A1) in view of State, etc. (US 20160117857 A1).
Regarding claim 1, Steines teaches that an image display method (See Steines: Fig. 189, and [0066], “FIG. 189 shows a flowchart of steps in certain embodiments of a deformable segmentation method.  The steps include one or more of collecting multiple images of a patient's biological structure 19460; optionally approximating a biological feature of interest 19464; applying a template model to the approximate biological feature of interest 19468; optionally roughly fitting the template model to the approximate biological feature 19472; and then precisely fitting the template model to the collection of multiple images 19476.  Similar to the method described above, one or more of these steps 19460, 19464, 19468, 19472, 19476 can be repeated 19461, 19465, 19469, 19473, 19477 as often as desired to achieve the desired result.  Moreover, the steps can be repeated reiteratively 19462, 19466, 19470, 19474, 19478.  
obtaining photoacoustic image data (See Steines: Fig. 189, and [0067], “In one step 19460, multiple images can be collected for processing together, for example, the images can be processed together in a single event rather than individually.  As illustrated in FIG. 190A, a computer program can be used to load, view and/or process the multiple images as one or more views into one or more 3D image data stacks, for example coronal, sagittal or axial views.  In the figure, a series of coronal image slices 19480 and a series of sagittal image slices 19482 can be viewed as separate stacks or decks of 2D images.  These stacks of images can result from separate image scans or can be different views of the same scan.  In addition, any two or more images can be combined 19484 to provide a 3D image”);
generating a first photoacoustic image corresponding to a first spatial region on the basis of the photoacoustic image data (See Steines: Figs. 9 and 188A-B, and [0076], “Then, the image data can be segmented 930 to identify those data corresponding to a particular biological feature of interest.  For example, as shown in FIG. 188A, image data can be used to identify the edges of a biological structure, in this case, the surface outline for each of the patient's femur and tibia.  As shown, the distinctive transition in color intensity or grayscale 19000 at the surface of the structure can be used to identify pixels, voxels, corresponding data points, a continuous line, and/or surface data representing the surface of the biological structure.  This step can be performed automatically (for example, by a computer program operator function) or manually (for example, by a clinician or technician), or by various combinations of the two”);

generating and displaying a parallel image in which the first photoacoustic image and the second photoacoustic image are arranged side by side (See Steines: Figs. 190A-O, and [0067], “In one step 19460, multiple images can be collected for processing together, for example, the images can be processed together in a single event rather than individually.  As illustrated in FIG. 190A, a computer program can be used to load, view and/or process the multiple images as one or more views into one or more 3D image data stacks, for example coronal, sagittal or axial views.  In the figure, a series of coronal image slices 19480 and a series of sagittal image slices 19482 can be viewed as separate stacks or decks of 2D images.  These stacks of images can result from separate image scans or can be different views of the same scan.  In addition, any two or more images can be combined 19484 to provide a 3D image”).

However, State teaches that a second photoacoustic image corresponding to a second spatial region having a different thickness in a viewing direction of rendering from a thickness of the first spatial region and having a spatial region overlapped with the first spatial region on the basis of the photoacoustic image data (See State: Figs. 3A-J, and [0079], “FIG. 3I illustrates embodiments in which portions of an affected region are displayed using horizontal bands 330 with alternating display settings (e.g., transparency, brightness, etc.).  It will be understood that bands with any orientation can be used.  Bands with higher transparency levels can enable a healthcare provider to see into the affected region.  In some embodiments, the width and/or the arc length of each band can be equal, and a top portion 332 and a bottom portion 334 can have a variable corresponding width/arc length.  As such, user can use the bands to determine distances of object displayed on the screen.  The variable width/arc length can be determined such that the bands 330 have an equal width/arc length”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Steines to have a second photoacoustic image corresponding to a second spatial region having a different thickness in a viewing direction of rendering from a thickness of the first spatial region and having a spatial region overlapped with the first spatial region on the basis of the photoacoustic image data as taught by State in order to provide improved image guidance and aids the healthcare provider in the guidance 
Regarding claim 2, Steines and State teach all the features with respect to claim 1 as outlined above. Further, State teaches that the image display method according to Claim 1, wherein the thickness of the second spatial region in the viewing direction is smaller than the thickness of the first spatial region in the viewing direction (See State: Fig. 3I, and [0079], “FIG. 3I illustrates embodiments in which portions of an affected region are displayed using horizontal bands 330 with alternating display settings (e.g., transparency, brightness, etc.).  It will be understood that bands with any orientation can be used.  Bands with higher transparency levels can enable a healthcare provider to see into the affected region.  In some embodiments, the width and/or the arc length of each band can be equal, and a top portion 332 and a bottom portion 334 can have a variable corresponding width/arc length.  As such, 
Regarding claim 3, Steines and State teach all the features with respect to claim 2 as outlined above. Further, State teaches that the image display method according to Claim 2, wherein the second spatial region is a partial spatial region of the first spatial region (See State: Fig. 3A, and [0074], “FIGS. 3A-3J are diagrams illustrating various non-limiting embodiments for displaying a perspective view of at least a portion of the affected regions as a volume.  FIG. 3A illustrates an embodiment in which two affected regions are displayed as two transparent volumes 302, 304 and/or outlines along with a virtual medical device 301.  FIG. 3B illustrates an embodiment in which two affected regions are displayed as two volumes 306, 308 with varying opacity (or as semi-transparent).  In the illustrated embodiment, the volumes 306, 308, are more opaque near the edges, however, it will be understood that the opacity can be varied throughout the volumes 306, 308 as desired”).
Regarding claim 4, Steines and State teach all the features with respect to claim 1 as outlined above. Further, State teaches that the image display method according to Claim 1, wherein an entire region of the photoacoustic image data is set as the first spatial region (See State: Fig. 3C, and [0075], “FIG. 3C illustrates an embodiment in which two affected regions are displayed as two volumes 310, 312 with a surface texture.  FIG. 3D illustrates an embodiment in which a portion of the affected region that is located between the image slice 314 and the point-of-view location (or in front of the image slice 314) is displayed as a volume 316.  It will be understood that the portion of the affected region that is located between the image slice 314 and the point-of-view location can be displayed differently from portions of the affected region 
Regarding claim 5, Steines and State teach all the features with respect to claim 1 as outlined above. Further, Steines and State teach that the image display method according to Claim 1,
wherein medical image data obtained by a modality different from a photoacoustic apparatus is obtained (See Steines: [0009], “In certain embodiments, patient-adapted features of an implant component, guide tool or related method can be achieved by analyzing imaging test data and selecting, adapting and/or designing (e.g., preoperatively selecting from a library and/or designing) an implant component, a guide tool, and/or a procedure having one or more features that have been matched and/or otherwise optimized for the particular patient's biology.  The imaging test data can include data from the patient's joint, for example, data generated from an image of the joint such as x-ray imaging, cone beam CT, digital tomosynthesis, and ultrasound, a MRI or CT scan or a PET or SPECT scan, which is processed to generate a varied or corrected version of the joint or of portions of the joint or of surfaces within the joint.  Certain embodiments provide methods and devices to create a desired model of a joint or of portions or surfaces of a joint based on data derived from the existing joint.  For example, the data can be used to create a model that can be used to analyze the patient's joint and to devise and evaluate a course of corrective action.  The data and/or model also can be 
wherein a medical image corresponding to a region corresponding to the second spatial region is generated on the basis of the medical image data (See Steines: Figs. 188A-B, and [0076], “Then, the image data can be segmented 930 to identify those data corresponding to a particular biological feature of interest.  For example, as shown in FIG. 188A, image data can be used to identify the edges of a biological structure, in this case, the surface outline for each of the patient's femur and tibia.  As shown, the distinctive transition in color intensity or grayscale 19000 at the surface of the structure can be used to identify pixels, voxels, corresponding data points, a continuous line, and/or surface data representing the surface of the biological structure.  This step can be performed automatically (for example, by a computer program operator function) or manually (for example, by a clinician or technician), or by various combinations of the two”),
wherein a first superimposed image in which the medical image and the first photoacoustic image are superimposed on each other is generated (See State: Fig. 1, and [0021], “As a non-limiting example, if the first surgical instrument 145 is an ablation needle 145 and the second surgical instrument 155 is an ultrasound probe 155, then images 125 produced on display 120 can include the images, or video, from the ultrasound probe 155 (e.g., image slice 121) combined with other medical display objects and image guidance cues, such as projected medical device drive (e.g., trajectory indicators 127) or projected ablation volume (e.g., displayed affected region 129), determined based on the emplacement of ablation needle 145.  If the first surgical instrument 145 is an ultrasound probe 145 and the second surgical 
wherein a second superimposed image in which the medical image and the second photoacoustic image are superimposed on each other is generated (See Steines: Fig. 26, and [0325], “As will be appreciated by those of skill in the art, the process of selecting and/or designing an implant component feature and/or feature measurement, resection cut feature and/or feature measurement, and/or guide tool feature and/or feature measurement can be tested against the information obtained regarding the patient's biological features, for example, from one or more MRI or CT or x-ray images from the patient, to ensure that the features and/or feature measurements are optimum with respect to the selected parameter targets or thresholds.  Testing can be accomplished by, for example, superimposing the implant image over the image for the patient's joint”), and
wherein the parallel image in which the first superimposed image including the first photoacoustic image and the second superimposed image including the second photoacoustic image are arranged side by side is generated and displayed (See Steines: Figs. 190A-O, and [0394], “The computer system also can construct the implant surfaces.  Surfaces may be composed of different elements.  In certain embodiments, elements of the surfaces can 
Regarding claim 6, Steines and State teach all the features with respect to claim 5 as outlined above. Further, Steines and State teach that the image display method according to Claim 5,
wherein the first superimposed image in which the first photoacoustic image is superimposed on the medical image is generated (See State: Fig. 1, and [0021], “As a non-limiting example, if the first surgical instrument 145 is an ablation needle 145 and the second surgical instrument 155 is an ultrasound probe 155, then images 125 produced on display 120 can include the images, or video, from the ultrasound probe 155 (e.g., image slice 121) combined with other medical display objects and image guidance cues, such as projected medical device drive (e.g., trajectory indicators 127) or projected ablation volume (e.g., displayed affected region 129), determined based on the emplacement of ablation needle 145.  If the first surgical instrument 145 is an ultrasound probe 145 and the second surgical instrument 155 is a laparoscopic camera 155, then images 125 produced on display 120 can include the video from the laparoscopic camera 155 combined with ultrasound data 
wherein the second superimposed image in which the second photoacoustic image is superimposed on the medical image is generated (See Steines: Fig. 26, and [0325], “As will be appreciated by those of skill in the art, the process of selecting and/or designing an implant component feature and/or feature measurement, resection cut feature and/or feature measurement, and/or guide tool feature and/or feature measurement can be tested against the information obtained regarding the patient's biological features, for example, from one or more MRI or CT or x-ray images from the patient, to ensure that the features and/or feature measurements are optimum with respect to the selected parameter targets or thresholds.  Testing can be accomplished by, for example, superimposing the implant image over the image for the patient's joint”).
Regarding claim 7, Steines and State teach all the features with respect to claim 5 as outlined above. Further, Steines teaches that the image display method according to Claim 5,
wherein a saturation of the medical image in the first superimposed image is set to be lower than a saturation of the first photoacoustic image (See Steines: Fig. 1, and [0148], “In certain embodiments, an implant component design or selection can depend, at least in part, on a threshold minimum implant component thickness.  In turn, the threshold minimum implant component thickness can depend, at least in part, on patient-specific data, such as 
wherein a saturation of the medical image in the second superimposed image is set to be lower than a saturation of the second photoacoustic image (See Steines: Fig. 1, and [0149], “In one embodiment, the automated system can calculate the closest location possible for resected surfaces and resected cuts relative to the articular surface of the uncut bone, e.g., so that all intersects of adjoining resected surfaces are just within the bone, rather than outside the articular surface.  The software can move the cuts progressively closer to the articular surface.  When all intersects of the resected cuts reach the endosteal bone level, the subchondral bone level, and/or an established threshold implant thickness, the maximum exterior placement of the resected surfaces is achieved and, with that, the maximum amount of bone preservation”).
Regarding claim 8, Steines and State teach all the features with respect to claim 5 as outlined above. Further, Steines teaches that the image display method according to any one of Claims Claim 5, wherein the medical image data is ultrasound image data derived from a reflection wave of an ultrasonic wave transmitted to an object (See Steines: Fig. 1, and [0234], “In another embodiment, the implantation site can be visualized using one or more cross-sectional 2D images.  Typically, a series of 2D cross-sectional images will be used.  The 2D images can be generated with imaging tests such as CT, MRI, digital tomosynthesis, ultrasound, or optical coherence tomography using methods and tools known to those of skill in the art.  
Regarding claim 9, Steines and State teach all the features with respect to claim 1 as outlined above. Further, Steines and State teach that the image display method according to Claim 1,

wherein an image of the region of interest corresponding to the second spatial region is generated on the basis of the volume data representing the region of interest (See Steines: Fig. 1, and [0064], “In certain embodiments, individual images of a patient's biological structure can be segmented individually and then, in a later step, the segmentation data from each image can be combined.  The images that are segmented individually can be one of a series of images, for example, a series of coronal tomographic slices (e.g., front to back) and/or a series of sagittal tomographic slices (e.g., side to side) and/or a series of axial tomographic slices (e.g., top to bottom) of the patient's joint.  Segmenting each image individually can create noise in the combined segmented data.  As an illustrative example, in an independent segmentation 
wherein a third superimposed image in which the image of the region of interest and the first photoacoustic image are superimposed on each other is generated (See State: Fig. 1, and [0065], “Accordingly, in such scenarios, the system can determine multiple affected regions based at least in part on the variance parameter.  For example, the system can determine two affected regions using the extrema of the variance parameter.  In some cases, such as when the variance parameter includes a lower threshold and a higher threshold, the system can determine two affected regions using the lower threshold and the higher threshold, respectively.  The affected regions can be predicted affected regions and/or dynamic affected regions depending on when and how the system determines them.  In some cases, a third affected regions can be determined.  The third affected region can be determined using a third point in the range, such as the midpoint, average, or other point”),
 wherein a fourth superimposed image in which the image of the region of interest and the second photoacoustic image are superimposed on each other is generated (See Steines: Figs. 1 and 199, and [0197], “This may be done, for example, by finding the average position of 4 consecutive cuts to select or design the implant.  Similarly, the process can simply select a predetermined set of cuts to form the five cut curvature, such as the first cut, last cut and every 
wherein the parallel image in which the third superimposed image including the first photoacoustic image and the fourth superimposed image including the second photoacoustic image are arranged side by side is generated and displayed (See State: Fig. 3J, and [0080], “FIG. 3J illustrates an embodiment in which portions of an affected region are displayed using tiles 336 having alternating display settings (e.g., transparency, brightness, etc.).  In some embodiments, each tile 336 can be displayed with a different display level.  In certain embodiments, every other tile can be displayed with the same display level.  Tiles with higher transparency levels can enable a healthcare provider to see into the affected region.  In some embodiments, horizontal and/or vertical lengths and/or the arc length of each tile can be equal, and a top portion and a bottom portion can have a variable corresponding length.  The variable length can be determined such that the tiles 336 have an equal length”).
Regarding claim 10, Steines and State teach all the features with respect to claim 9 as outlined above. Further, State teaches that the image display method according to Claim 9, 
Regarding claim 11, Steines and State teach all the features with respect to claim 9 as outlined above. Further, State teaches that the image display method according to Claim 9, wherein color arrangements of the second photoacoustic image inside and outside the region of interest are changed (See State: Fig. 3C, and [0075], “FIG. 3C illustrates an embodiment in which two affected regions are displayed as two volumes 310, 312 with a surface texture.  FIG. 3D illustrates an embodiment in which a portion of the affected region that is located between the image slice 314 and the point-of-view location (or in front of the image slice 314) is displayed as a volume 316.  It will be understood that the portion of the affected region that is located between the image slice 314 and the point-of-view location can be displayed differently from portions of the affected region that is located distally from the point-of-view location with respect to the image slice 314.  For example, the different portions can be displayed with different colors, brightness, sharpness, etc. In some cases, the portions of the affected region located distally from the point-of-view location with respect to the image slice 314 can be displayed with lighter or more faded colors, etc.”). 
Regarding claim 12, Steines and State teach all the features with respect to claim 1 as outlined above. Further, State teaches that the image display method according to Claim 1, wherein volume data representing a region of interest is obtained, and wherein color 
Regarding claim 13, Steines and State teach all the features with respect to claim 1 as outlined above. Further, State teaches that the image display method according to Claim 1, wherein a position of the first spatial region and a position of the second spatial region are changed in synchronism with each other on the basis of an instruction of a user, and the parallel image is generated by updating the first photoacoustic image and the second photoacoustic image to represent the changed first spatial region and the changed second spatial region (See State: Fig. 2, and [0046], “FIG. 2 further illustrates an embodiment of a projected needle drive 208 (also referred to as a trajectory indicator) as an image guidance cue.  If a healthcare provider is driving an ablation needle 242 into tissue (not pictured), then she can know where the medical device will be driven.  In some embodiments, the projected drive 208 of a medical device can be depicted on the display 220 and can show the healthcare provider the projected path 208 that the medical device 242 will take if it is driven along its central axis.  Although the trajectory of only one medical device is displayed, it will be understood that the trajectory of multiple medical devices can be determined and displayed simultaneously on screen 220, as described in greater detail in the '274 Application”; and Fig. 3A, and [0074], “FIGS. 3A-3J are diagrams illustrating various non-limiting embodiments for displaying a 
Regarding claim 14, Steines and State teach all the features with respect to claim 1 as outlined above. Further, Steines teaches that the image display method according to Claim 1, wherein a position of the second spatial region is changed on the basis of an instruction of a user, a position of the first spatial region is not changed on the basis of the instruction, and the second photoacoustic image is updated to represent the changed second spatial region to be displayed (See State: Fig. 1, and [0031], “In certain embodiments, the display unit 120 can be a head mounted display worn by the user in order to receive 3D images from the image guidance unit 130.  In such embodiments, a separate display, such as the pictured display unit 120, can be omitted.  The 3D graphics can be produced using underlying data models, stored in the image guidance unit 130 and projected onto one or more 2D planes in order to create left and right eye images for a head mount, lenticular, or other 3D display.  The underlying 3D model can be updated based on the relative emplacements of the various devices 145 and 155, as determined by the position sensing unit(s) 140, and/or based on new data associated with the devices 145 and 155.  For example, if the second medical device 155 is an ultrasound probe, then the underlying data model can be updated to reflect the most recent ultrasound image.  If the first medical device 145 is an ablation needle, then the underlying model can be updated to reflect any changes related to the needle, such as power or duration information.  Any appropriate 3D graphics processing can be used for rendering including processing based on OpenGL, Direct3D, Java 3D, etc. Whole, partial, or modified 3D graphics packages can also be 
Regarding claim 15, Steines and State teach all the features with respect to claim 1 as outlined above. Further, Steines teaches that the image display method according to Claim 1, wherein the viewing direction of the rendering with respect to the photoacoustic image data is changeable (See Steines: Fig. 1, and [0258], “In another embodiment, the virtual model includes, in addition to or instead of the surface model representation, a template for one or more implants and/or guide tools, including the position and shape of bearing surfaces as well as the location and direction of bone cuts and/or drill holes needed to position the implants.  Similar to the way the surface data representation is adjusted using global transformations and local deformations as described above to match the individual patient's anatomy, the shape of the implants and/or guide tools can be adjusted accordingly, i.e. the software applies the same global transformations and local deformations applied to the surface model to the implants and/or guide tools as well.  During this process, the position and shape of the bearing surfaces as well as the position and direction of bone cuts and/or drill holes can be adjusted as well based on the transformations and deformations of the virtual shape model.  Adjusting the position and shape of bearing surfaces and the position and direction of bone cuts and/or drill 
Regarding claim 16, Steines and State teach all the features with respect to claim 1 as outlined above. Further, State teaches that the image display method according to Claim 1, wherein the first photoacoustic image corresponding to the first spatial region is generated by setting an opacity of the first spatial region to be higher than an opacity of a spatial region except for the first spatial region, and wherein the second photoacoustic image corresponding to the second spatial region is generated by setting an opacity of the second spatial region to be higher than an opacity of a spatial region except for the second spatial region (See State: Figs. 1-2, and [0073], “Furthermore, the system can display the affected regions and other displayed features differently.  For example, in some embodiments, the system can vary the characteristics of the affected regions (non-limiting examples: portions closer to the outline or edge of the affected regions can be more/less opaque, bright or focused, distal portions of the affected regions can be more/less opaque, bright or focused).  Similarly, the system can vary the characteristics of the other displayed features.  In some embodiments, the system can use different display settings for different portions of an image slice.  For example, the system can display portions of the image slice within a first affected region using a first setting, portions of the image slice within a second affected region using a second setting, and portions of the image slice outside the first and second affected regions using a third setting.  The different settings can correspond to different opacity levels, brightness levels, contrast levels, and/or focus levels, etc. In some embodiments, portions of the image slice outside the first and second affected regions can be darkened, blurred, or otherwise adjusted to provide the healthcare 
Regarding claim 17, Steines and State teach all the features with respect to claim 1 as outlined above. Further, Steines teaches that the image display method according to Claim 1, wherein the rendering of the photoacoustic image data is performed while the spatial region except for the first spatial region is excluded from a rendering target to generate the first photoacoustic image representing the first spatial region, and wherein the rendering of the photoacoustic image data is performed while the spatial region except for the second spatial region is excluded from a rendering target to generate the second photoacoustic image corresponding to the second spatial region (See Steines: Fig. 15, and [0106], “Next, the defects of interest can be isolated by comparing the model that does not include the defects of interest (e.g., bone-surface model) with the model or value that does include the defects of interest (e.g., the binary bone surface volume).  For example, the triangulation points of the bone surface model can be transformed onto an image volume space to obtain a binary representation of the model.  This volume binary can be dilated and thinned to obtain a binary bone model.  The binary bone model then can serve as a mask to the binary bone surface volume to identify defect volume separate from the binary bone surface volume.  For example, for osteophyte detection, the osteophyte volume (e.g., osteophyte binary volume), as well as the osteophyte position and attachment surface area, can be distinguished from the patient's biological structure using this comparative analysis.  Various thresholds and filters can be applied to remove noise and/or enhance defect detection in this step.  For example, structures that have less than a minimum voxel volume (e.g., less than 100 voxels) can be removed.  
Regarding claim 18, Steines and State teach all the features with respect to claim 1 as outlined above. Further, Steines teaches that the image display method according to Claim 1, wherein the first photoacoustic image and the second photoacoustic image are generated by a rendering technique of the same type (See Steines: Fig. 15, and [0108], “Next, optionally, the models can be used to detect interference between any defect volume and the placement of one or more guide tools and/or implant components.  For example, guide tool model triangulation points can be transformed onto an image volume space to obtain a binary representation of the guide tool.  The binary structure then can be manipulated (e.g., dilated and eroded using voxel balls having pre-set diameters) to obtain a solid field mask.  The solid field mask can be compared against the defect volume, for example, the osteophyte binary volume, to identify interfering defect volume, for example, interfering osteophyte binary volume.  In this way, interfering defect volume and non-interfering defect volume can be determined (e.g., using Matlab ISOSURFACE function), for example, using representative colors, shading or some other distinguishing features in a model.  The resulting model image can be rendered on a virtual rendering canvas (e.g., using Matlab GETFRAME function) and saved onto a computer-readable medium”).
Regarding claim 19, Steines and State teach all the features with respect to claim 18 as outlined above. Further, Steines teaches that the image display method according to Claim 18, wherein the first photoacoustic image and the second photoacoustic image are generated by performing volume rendering with respect to the photoacoustic image data (See Steines: Fig. 
Regarding claim 20, Steines and State teach all the features with respect to claim 18 as outlined above. Further, Steines teaches that the image display method according to Claim 18, wherein the first photoacoustic image and the second photoacoustic image are generated by performing maximum intensity projection of the photoacoustic image data (See Steines: Fig. 15, and [0105], “Next, a patient-specific model or values of the patient's biological feature that include the defect of interest can be obtained and/or rendered. For example, patient-specific defects, such as osteophytes, can be identified from analysis of the patient's segmentation images and corresponding CT scan images.  The transformation matrix of scanner coordinate space to image matrix space can be calculated from image slice positions (e.g., the first and last image slice positions).  Then, patient-specific segmentation images for the corresponding scan 
Regarding claim 21, Steines and State teach all the features with respect to claim 1 as outlined above. Further, Steines and State teach that an image display method (See Steines: Fig. 189, and [0066], “FIG. 189 shows a flowchart of steps in certain embodiments of a deformable segmentation method.  The steps include one or more of collecting multiple images of a patient's biological structure 19460; optionally approximating a biological feature of interest 19464; applying a template model to the approximate biological feature of interest 19468; optionally roughly fitting the template model to the approximate biological feature 19472; and then precisely fitting the template model to the collection of multiple images 19476.  Similar to the method described above, one or more of these steps 19460, 19464, 19468, 19472, 19476 can be repeated 19461, 19465, 19469, 19473, 19477 as often as desired to achieve the desired result.  Moreover, the steps can be repeated reiteratively 19462, 19466, 19470, 19474, 19478.  FIGS. 190A-190O show exemplary images from a computer program that applies an embodiment of the deformable segmentation method”) comprising:

Regarding claim 26, Steines and State teach all the features with respect to claim 1 as outlined above. Further, Steines teaches that a non-transitory computer-readable medium storing a program that causes a computer to execute the image display method according to Claim 1 (See Steines: [0010], “Any one or more steps of the assessment, selection, adaptation and/or design may be partially or fully automated, for example, using a computer-run software 
Regarding claim 27, Steines and State teach all the features with respect to claim 1 as outlined above. Further, Steines and State teach that a display control apparatus (See Steines: Fig. 189, and [0066], “FIG. 189 shows a flowchart of steps in certain embodiments of a deformable segmentation method.  The steps include one or more of collecting multiple images of a patient's biological structure 19460; optionally approximating a biological feature of interest 19464; applying a template model to the approximate biological feature of interest 19468; optionally roughly fitting the template model to the approximate biological feature 19472; and then precisely fitting the template model to the collection of multiple images 19476.  Similar to the method described above, one or more of these steps 19460, 19464, 19468, 19472, 19476 can be repeated 19461, 19465, 19469, 19473, 19477 as often as desired to achieve the desired result.  Moreover, the steps can be repeated reiteratively 19462, 19466, 19470, 19474, 19478.  FIGS. 190A-190O show exemplary images from a computer program that applies an embodiment of the deformable segmentation method”) comprising:
an image data obtaining unit configured to obtain photoacoustic image data (See Steines: Fig. 189, and [0067], “In one step 19460, multiple images can be collected for 
a display control unit configured to generate a first photoacoustic image corresponding to a first spatial region on the basis of the photoacoustic image data (See Steines: Figs. 9 and 188A-B, and [0076], “Then, the image data can be segmented 930 to identify those data corresponding to a particular biological feature of interest.  For example, as shown in FIG. 188A, image data can be used to identify the edges of a biological structure, in this case, the surface outline for each of the patient's femur and tibia.  As shown, the distinctive transition in color intensity or grayscale 19000 at the surface of the structure can be used to identify pixels, voxels, corresponding data points, a continuous line, and/or surface data representing the surface of the biological structure.  This step can be performed automatically (for example, by a computer program operator function) or manually (for example, by a clinician or technician), or by various combinations of the two”) and generate a second photoacoustic image corresponding to a second spatial region having a different thickness in a viewing direction of rendering from a thickness of the first spatial region and having a spatial region overlapped with the first spatial region (See State: Figs. 3A-J, and [0079], “FIG. 3I illustrates embodiments in 
Regarding claim 28, Steines and State teach all the features with respect to claim 27 as outlined above. Further, State teaches that the display control apparatus according to Claim 27, wherein the image data obtaining unit is configured to obtain the photoacoustic image data by reading out the photoacoustic image data stored in a storage unit (See State: Fig. 1, and [0119], “The steps of a method or process described in connection with the implementations disclosed herein can be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two.  A software module can be stored in RAM memory, flash memory, ROM memory, EPROM memory, EEPROM memory, registers, hard disk, a removable disk, a CD-ROM, or any other form of non-transitory computer-readable medium known in the art, as computer-executable instructions.  An exemplary computer-readable storage medium is coupled to the processor such the processor can read information and/or computer-executable instructions from, and write information to, the computer-readable storage medium.  In the alternative, the storage medium can be integral to the processor.  The processor and the storage medium can reside in an ASIC.  The ASIC can reside in a user terminal, camera, or other device.  In the alternative, the processor and the storage medium can reside as discrete components in a user terminal, camera, or other device”).


Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Steines, etc. (US 20140228860 A1) in view of State, etc. (US 20160117857 A1), further in view of Pelissier, etc. (US 20110196237 A1).
Regarding claim 22, Steines and State teach all the features with respect to claim 1 as outlined above. Further, Steines and State teach that an image display method (See Steines: Fig. 189, and [0066], “FIG. 189 shows a flowchart of steps in certain embodiments of a deformable segmentation method.  The steps include one or more of collecting multiple images of a patient's biological structure 19460; optionally approximating a biological feature of interest 19464; applying a template model to the approximate biological feature of interest 19468; optionally roughly fitting the template model to the approximate biological feature 19472; and then precisely fitting the template model to the collection of multiple images 19476.  Similar to the method described above, one or more of these steps 19460, 19464, 19468, 19472, 19476 can be repeated 19461, 19465, 19469, 19473, 19477 as often as desired to achieve the desired result.  Moreover, the steps can be repeated reiteratively 19462, 19466, 19470, 19474, 19478.  FIGS. 190A-190O show exemplary images from a computer program that applies an embodiment of the deformable segmentation method”) comprising:
obtaining first volume data including image data (See Steines: Fig. 189, and [0067], “In one step 19460, multiple images can be collected for processing together, for example, the images can be processed together in a single event rather than individually.  As illustrated in FIG. 190A, a computer program can be used to load, view and/or process the multiple images as one or more views into one or more 3D image data stacks, for example coronal, sagittal or 
generating a first blood vessel image corresponding to a first spatial region on the basis of the first volume data (See Steines: Figs. 9 and 188A-B, and [0076], “Then, the image data can be segmented 930 to identify those data corresponding to a particular biological feature of interest.  For example, as shown in FIG. 188A, image data can be used to identify the edges of a biological structure, in this case, the surface outline for each of the patient's femur and tibia.  As shown, the distinctive transition in color intensity or grayscale 19000 at the surface of the structure can be used to identify pixels, voxels, corresponding data points, a continuous line, and/or surface data representing the surface of the biological structure.  This step can be performed automatically (for example, by a computer program operator function) or manually (for example, by a clinician or technician), or by various combinations of the two”);
generating a second blood vessel image corresponding to a second spatial region which has a different thickness in a viewing direction of rendering from a thickness of the first spatial region and which is a partial spatial region of the first spatial region on the basis of the first volume data (See Steines: Figs. 8 and 188A-B, and [0077], “Optionally, the segmented data can be combined 940.  For example, in a single image segmented and selected reference points (e.g., derived from pixels or voxels) and/or other data can be combined to create a line representing the surface outline of a biological structure.  Moreover, as shown in FIGS. 188A 
obtaining second volume data including image data representing a tumor (See Steines: Fig. 1, and [0088], “Of course, virtually any undesirable anatomical features or deformity, including (but not limited to) altered bone axes, flattening, potholes, cysts, scar tissue, osteophytes, tumors and/or bone spurs may be similarly virtually removed and then implant design and placement can be planned”); 
generating a tumor image corresponding to the second spatial region on the basis of the second volume data (See State: Fig. 2, and [0039], “The type of medical device being used can be input into the image guidance system 100, can be a system default, can be detected by a camera or other device, can be received as data from an attached medical device, such as surgical system 149 in FIG. 1, or the information can be received in any other appropriate manner.  Displaying on display 220, a virtual surgical instrument that resembled the surgical instrument 242 can help healthcare providers associate the image guidance data with the real world and can provide more familiar guidance information to a healthcare provider, thereby further aiding the healthcare provider in the guidance task.  For example, the healthcare provider can see the familiar markings on the medical device being displayed on the display 220 and therefore be familiar with the distance and relative placement of the displayed medical device with respect to other data, such as a tumor 212 seen in a rendered ultrasound image 
displaying a first superimposed image of the tumor image and the first blood vessel image; and
displaying a second superimposed image of the tumor image and the second blood vessel image.
However, Steines, modified by State, fails to explicitly disclose that obtaining first volume data including image data representing a blood vessel; generating a first blood vessel image; generating a second blood vessel image; displaying a first superimposed image of the tumor image and the first blood vessel image; and displaying a second superimposed image of the tumor image and the second blood vessel image.
However, Pelissier teaches that obtaining first volume data including image data representing a blood vessel (See Pelissier: Fig. 7A-C, and [0090], “In some embodiments, several values of a scalar blood flow characteristic determined in a time interval are plotted individually at a single location along a timescale that corresponds to the time interval in which the several values were determined.  FIG. 7A shows a graph 70 of velocity measurements over time.  In graph 70, vertical axis 71 represents the magnitude of the true velocity vector and horizontal axis 72 represents time.  Curve 73 comprises values plotted so that values obtained within a time interval are plotted together in vertical alignment at a location along horizontal axis 72 that corresponds to the time interval”); 
generating a first blood vessel image (See Pelissier: Fig. 9, and [0131], “ascertain a first plot subset of velocity magnitude and/or angle records to be plotted as the records in the set 
generating a second blood vessel image (See Pelissier: Fig. 9, and [0132], “ascertain a second plot subset of velocity magnitude and/or angle records to be plotted as the records in the first plot subset of velocity magnitude and/or angle records that are associated with time index values in the range defined by the start time index value and the end time index value”); 
displaying a first superimposed image of the tumor image and the first blood vessel image (See Pelissier: Fig. 9, and [0131], “ascertain a first plot subset of velocity magnitude and/or angle records to be plotted as the records in the set that are associated with sample volume index values along the line segment extending between the start sample volume index value and the end sample volume index value”); and 
displaying a second superimposed image of the tumor image and the second blood vessel image (See Pelissier: Fig. 9, and [0132], “ascertain a second plot subset of velocity magnitude and/or angle records to be plotted as the records in the first plot subset of velocity magnitude and/or angle records that are associated with time index values in the range defined by the start time index value and the end time index value”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Steines to have obtaining first volume data including image data representing a blood vessel; generating a first blood vessel image; generating a second blood vessel image; displaying a first superimposed image of the tumor image and the first blood vessel image; and displaying a second superimposed image of the tumor image and the second blood vessel image as taught by Pelissier in order to enable users 
Regarding claim 23, Steines, State, and Pelissier teach all the features with respect to claim 22 as outlined above. Further, Pelissier teaches that the image display method according to Claim 22, wherein the first volume data is at least one of photoacoustic image data, MRA image data, CTA image data, and Doppler image data (See Pelissier: Fig. 2, and [0044], 
Regarding claim 24, Steines, State, and Pelissier teach all the features with respect to claim 23 as outlined above. Further, Steines and Pelissier teach that the image display method according to Claim 23, wherein the second volume data (See Pelissier: Fig. 9, and [0135], “transform the sample volume index values associated with the records in the second plot subset into translated sample volume index values that lie along the abscissa (e.g., apply a transformation matrix effective to rotate, translate and scale coordinates on the line segment extending between the start sample volume index value and the end sample volume index value to lie along the abscissa)”) is at least one of MRI image data, X-ray CT image data, PET image data, B mode image data, and elastography image data (See Steines: [0009], “The imaging test data can include data from the patient's joint, for example, data generated from an image of the joint such as x-ray imaging, cone beam CT, digital tomosynthesis, and ultrasound, a MRI or CT scan or a PET or SPECT scan, which is processed to generate a varied or corrected version of the joint or of portions of the joint or of surfaces within the joint”).
Regarding claim 25, Steines, State, and Pelissier teach all the features with respect to claim 22 as outlined above. Further, State and Pelissier teach that the image display method according to Claim 22, wherein whether the first blood vessel image and the second blood 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/GORDON G LIU/             Primary Examiner, Art Unit 2612